Applicant's election without traverse of Group II, claims 8-20, is acknowledged.  Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claims 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurney (United States Patent 6,653,704).
As to independent claim 8, Gurney discloses a memory device (see the entire patent, including the Fig. 3A disclosure) comprising:  a memory 203; and a memory selector 202/220 electrically coupled to the memory, wherein the memory selector comprises:  a metal-insulator-transition (MIT) material 202 (column 4, lines 16-43), and a heater 220 disposed near the MIT material.
As to independent claim 16, Gurney discloses a cross-point memory array, (see the entire patent, including the Fig. 3A disclosure) comprising:  an array of memory elements arranged in rows and columns, wherein each memory element in the array comprises:  a memory 203, and a memory selector 202 electrically coupled to the memory, wherein the memory selector comprises:  a metal-insulator-transition (MIT) material (column 4, lines 16-43), and a Joule heater 220 (column 5, lines 15-18) disposed near the MIT material; a plurality of first metal lines 211 each electrically coupled to memory elements of the array in a respective column; and a plurality of second metal lines 210 each electrically coupled to memory elements of the array in a respective row.

s 8-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martens (United States Patent Application Publication 2013/0134382).
As to independent claim 8, Martens discloses a memory device (see the entire reference, including the Fig. 1 disclosure) comprising:  a memory 3; and a memory selector 1/2 electrically coupled to the memory, wherein the memory selector comprises: a metal-insulator-transition (MIT) material 2, and a heater 1 disposed near the MIT material.
As to dependent claim 9, Martens’ device further comprises (Fig. 5) an electrical insulator 10 disposed between the MIT material 20 and the heater 70.
As to dependent claim 10, Martens’ heater comprises a Joule heater (page 3, left column, lines 10-11).
As to dependent claim 12, Martens’ Fig. 5 device further comprises first and second terminals 90 electrically coupled to the Joule heater 70; wherein the Joule heater generates heat when a current is passed though the Joule heater and the first and second terminals.
As to dependent claim 13, Martens’ device further comprises (Fig. 6) a first terminal 90” electrically coupled to the MIT material 20; and a second terminal 50 electrically coupled to the memory 40; wherein states of the MIT material are changed at the first and second terminals, wherein the states of the MIT material comprise a metal state and an insulator state; and states of the memory are changed and sensed at the first and second terminals.
As to dependent claim 14, Martens’ Fig. 6 device further comprises an electrical insulator 70” disposed between the heater 100 and the first terminal 90”.
As to dependent claim 15, Martens’ Fig. 6 device further comprises one or more electrical insulators 70” disposed between the heater 100 and at least one of the MIT material 20, the memory 40, the first terminal 90”, or the second terminal 50.
As to independent claim 16, Martens discloses a cross-point memory array, (see the entire reference, including the Fig. 1 disclosure) comprising:  an array of memory elements arranged in rows and columns, wherein each memory element in the array comprises:  a memory 3, and a memory selector 2 electrically coupled to the memory, wherein the memory selector comprises:  a metal-insulator-transition (MIT) material, and a Joule heater 1 (page 3, left column, lines 10-11) disposed near the MIT material; a plurality of first metal lines 6 each electrically coupled to memory elements of the array in a respective column; and a plurality of second metal lines 5 each electrically coupled to memory elements of the array in a respective row.
As to dependent claim 18, each of Martens’ memory elements further comprises (Fig. 6) an electrical insulator 70” disposed between the Joule heater 100 and the respective second metal line 90”.
As to dependent claim 19, each of Martens’ Fig. 6 memory elements further comprises one or more electrical insulators 70” disposed between the Joule heater 100 and at least one of the MIT material 20, the memory 40, the respective first metal line 60, or the respective second metal line 90”.

Claims 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

/MARK V PRENTY/Primary Examiner, Art Unit 2814